Citation Nr: 1422895	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  04-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee patellofemoral pain syndrome.

2.  Entitlement to a disability rating in excess of 20 percent for a left knee patellofemoral pain syndrome.

3.  Entitlement to a disability rating in excess of 40 percent for a back strain with muscle spasms, prior to September 23, 2002. 

4.  Entitlement to a disability rating in excess of 40 percent for a back strain with muscle spasms, from September 23, 2002 through September 25, 2003. 

5.  Entitlement to a disability rating in excess of 40 percent for a back strain with muscle spasms, from September 26, 2003.   




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Veteran's claims file was transferred to the RO in Montgomery, Alabama.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee patellofemoral pain syndrome is addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left knee patellofemoral pain syndrome has been manifested by arthritis, limitation of flexion to no more than 60 degrees, and normal extension, with no additional limitation of motion due to factors such as pain or weakness.

2.  Throughout the rating period on appeal, the Veteran's low back strain has been manifested by complaints of pain, mild tenderness, slight to moderate limitation of motion of the lumbar spine, limitation of forward flexion of the thoracolumbar spine to no more than 65 degrees, muscle spasm, and degenerative disc disease; there is no evidence of muscle atrophy, neurological deficits involving the sciatic nerve or any other neurological abnormality, ankylosis, or bed rest prescribed by a physician.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a disability rating in excess of 40 percent for back strain with muscle spasms have not been met under the criteria in effect prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

3.  The criteria for a disability rating in excess of 40 percent for back strain with muscle spasms have not been met under the criteria in effect from September 23, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

4.  The criteria for a disability rating in excess of 40 percent for back strain with muscle spasms have not been met under the criteria in effect from September 26, 2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  
Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's February 2004 and June 2004 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the June 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the December 2012 VA examiner took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the service-connected disorders.  Id.  In compliance with the Board's November 2008 remand, the aforementioned December 2012 VA examination was obtained to ascertain the current severity of the Veteran's back strain and left knee patellofemoral pain syndrome disabilities.  Based on the foregoing, the Board concludes that there has been substantial compliance with the November 2008 remand directives with respect to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Increased Rating Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2013) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left Knee  

Law and Regulations 

Service connection was granted for left knee patellofemoral pain syndrome, by a rating decision dated in November 2001, and a disability rating of 20 percent was assigned, effective from January 25, 2001.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  In January 2002, the Veteran initiated the current claim seeking entitlement to an increased rating for his service-connected left knee disability.  By a March 2003 rating decision, the RO continued the 20 percent rating for the Veteran's service-connected left knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Slight recurrent subluxation or lateral instability warrants a 10 percent rating, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013). 

Normal ranges of knee motion are flexion from zero to 140 degrees and extension to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004).

Factual Background

In September 2002, the Veteran underwent a VA examination, during which he reported that he underwent arthroscopic surgery on his left knee in 1995 to repair a ligament tear.  The physical examination revealed that the Veteran came to his appointment using a wheelchair.  The examiner noted that examination of the left knee was unsatisfactory because the Veteran could not lay flat on the table as a result of another disability.  There was no evidence of swelling or effusion.  There was generalized tenderness.  On range of motion testing, the left knee demonstrated zero degrees extension to 90 degrees flexion, with pain at 60 degrees.  X-rays of the left knee revealed no bone or joint abnormality; the impression was a normal exam.  The examiner noted that x-rays of the left knee performed in April 2001 were normal.  The diagnosis was chronic left knee pain with previous arthroscopic surgery and mild to moderate functional loss due to pain.  

VA outpatient treatment records dated in 2002 through 2007 note the Veteran's complaints of left knee aching and pain.  
In May 2007, the Veteran underwent a VA examination, during which he reported
that he experienced constant left knee pain since his in-service injury.  He stated that he used a knee brace, cane, and wheelchair.  He indicated that he purchased the wheelchair, as it was not prescribed by a physician.  He stated that he experienced left knee pain often on a level nine out of ten.  He also stated that he experienced swelling and weakness.  On physical examination, the examiner indicated that he could not perform range of motion testing because the Veteran stated that he could not move his knee.  Likewise, the examiner indicated that he could not perform neurological examination, to include testing the muscles or reflexes, for the same reason.  Pinprick and touch testing were normal.  X-rays of the left knee did not show any soft tissue abnormalities, significant osseous, or articular.  The diagnosis was arthralgia of the left knee.  The examiner explained that a specific diagnosis could not be made, as the Veteran's left knee x-rays were normal, and a clinical evaluation could not be performed due to the Veteran's complaint of diffuse pain.  The examiner concluded that the Veteran's symptoms appeared out of proportion to the x-ray findings.  

In March 2009, the Veteran underwent a VA examination, during which he reported that he experienced constant left knee pain and aching.  He stated that he had flare-ups every two weeks, with each flare-up lasting a week.  He reported that he used a knee brace and a cane.  The physical examination included range of motion testing that revealed zero degrees extension to 120 degrees flexion.  Upon repetitive testing, there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of medial, lateral, or anterior-posterior instability.  There was no evidence of joint tenderness, swelling, heat, or redness.  McMurray testing was negative.  There was no evidence of joint crepitus or patellofemoral pain.  The diagnosis was left knee degenerative joint disease.  

VA outpatient treatment records dated in 2010 through November 2012 note the Veteran's complaints of chronic left knee pain.  

In December 2012, the Veteran underwent a VA examination, during which he reported that he experienced daily left knee pain.  He stated that his knee hurt when he got in and out of the tub.  He denied left knee flare-ups.  The physical examination included range of motion testing that revealed zero degrees extension to 125 degrees flexion, with painful motion that began at 125 degrees.  Upon repetitive testing, there was no additional loss of range of motion or functional loss due to pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of tenderness.  Muscle strength testing was 5/5.  There was no evidence of recurrent patellar subluxation or dislocation, shin splints, or tibial and/or fibular impairment.  The examiner noted that the Veteran underwent a meniscectomy in 1996, but explained that the Veteran did not have any residual signs and/or symptoms due to the meniscectomy.  There was no evidence of a total knee replacement.  There was no evidence of surgical scars.  X-rays of the left knee showed degenerative or traumatic arthritis, but did not demonstrate evidence of patellar subluxation.  The examiner commented that the x-rays of the Veteran's left knee dated in August 1997 were normal.  The diagnosis of was mild osteoarthritis of the left knee due to aging.  The examiner noted that the Veteran used a cane, but stated that he was unable to determine why the Veteran required a cane.  It was stated that the Veteran's symptoms and functional limitations reported at this examination were out of proportion x-rays from November 6, 2012.  The examiner indicated that he was unable to test joint stability or medial-lateral instability because the Veteran refused to perform such tests.  The examiner stated that the Veteran's left knee disability did not impact the Veteran's ability to work.         

Analysis

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a disability rating in excess of 20 percent for the Veteran's left knee patellofemoral pain syndrome have not been met.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  In this regard, the left knee has not shown any limitation of extension; however, during the May 2007 VA examination flexion of the left knee was limited to 90 degrees, and with pain, it was limited to 60 degrees.  The March 2009 and December 2012 VA examinations demonstrate flexion to 120 degrees and 125 degrees, respectively.  Moreover, the December 2012 VA examination includes x-rays of the left knee, which indicate arthritis.  Thus, throughout the rating period on appeal the Veteran's left knee has demonstrated limited flexion at its worst, to 60 degrees with pain, which warrants a noncompensable rating under Diagnostic Code 5260.  In addition, the December 2012 VA examiner indicated that there was no evidence of additional limitation of range of motion or functional impairment upon repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 207-8 (1995).  Therefore, a disability rating in excess of 20 percent is not warranted for the left knee.      

The Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternate diagnostic code.  However, the evidence fails to establish ankylosis, instability, semilunar dislocated cartilage with frequent episodes of locking pain and effusion into the joint, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2013).  

The Veteran's statements are competent evidence as to the manifestations of his service-connected left knee disability and were considered by the medical examiners and in this decision.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating for his service-connected left knee disability is warranted.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for his service-connected left knee disability, inadequate.  Such disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the disability.  The Veteran's left knee disability is manifested arthritis, limitation of flexion, and normal extension with no additional limitation of motion due to factors such as pain or weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected left knee symptomatology and treatment are congruent with the disability picture represented by the rating assigned.  A rating in excess of 20 percent is provided for certain manifestations of the service-connected left knee disability, but the medical evidence demonstrates that those manifestations are not present throughout the pendency of this appeal.  The criteria for the assigned rating reasonably describe the Veteran's service-connected left knee disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disability, the evidence shows no distinct period of time during the appeal period when the Veteran's service-connected left knee disability varied to such an extent that a rating greater or less than assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's service-connected left knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Strain 

Law and Regulations 

Service connection was granted for back strain with muscle spasms, by a rating decision dated in November 2001, and a disability rating of 20 percent was assigned, effective from January 25, 2001.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  In January 2002, the Veteran initiated the current claim seeking entitlement to an increased rating for his service-connected low back strain disability.  By a March 2003 rating decision, the RO increased the disability rating to 40 percent for the Veteran's service-connected low back disability, effective from January 8, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

During the pendency of this appeal, the criteria for evaluating spine disorders have been substantially revised.  These revisions took place in two phases, discussed below.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

For the period through September 22, 2002 a 20 percent evaluation is warranted for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplates severe intervertebral disc syndrome that is characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For the period beginning on September 23, 2002, intervertebral disc syndrome warrants a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  For purposes of evaluations under this diagnostic code, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or code.  Id at Note (2).  

The remaining diagnostic criteria for evaluating spine disorders were revised at a later date, effective from September 26, 2003.  This further revision incorporates the new criteria for evaluating intervertebral disc syndrome.  67 Fed. Reg. 51,454-58 (August 27, 2003).

Moderate limitation of motion of the lumbar spine warrants a 20 percent rating and severe limitation of motion warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position warrants a 20 percent rating; and a severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Subsequent to September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).  
Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Id at Note (2). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Id.  
In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id at Note (3).  Round each range of motion measurement to the nearest five degrees.  Id at Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id at Note (5).  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id at Note (6).  

Although the criteria under Diagnostic Code 5292 was less defined than the current criteria, as numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometry.  See supplementary information, 67 Fed. Reg. 56, 509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in applying the current ranges of motion to rating spine disabilities under the old criteria. 

Under Diagnostic Code 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episode intervertebral disc syndrome warrants a 20 percent disability evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  For purposes of evaluations under this diagnostic code, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).

Factual Background

A January 2001 VA treatment record demonstrates that the Veteran underwent x-rays of the lumbosacral spine.  The impression was muscle spasms.  

In September 2002, the Veteran underwent a VA examination, during which he reported that he experienced low back pain that had worsened over the years.  He indicated that he used a back brace, as well as a wheelchair.  He denied taking any medications to treat his symptoms.  The physical examination revealed that the Veteran was able to ambulate a little with support.  The examiner indicated that range of motion of the thoracolumbar spine was not tested.  There was evidence of mild tenderness of the lumbosacral spine.  There was no evidence of muscle spasm.  X-rays of the lumbosacral spine showed probable degenerative disc disease at L4-L5 and L5-S1 levels.  The diagnosis was chronic low back pain with degenerative disc disease at L4-L5, with severe functional loss due to pain.       

VA outpatient treatment records dated in 2002 through 2007 note the Veteran's complaints of constant low back pain.  

In May 2007, the Veteran underwent a VA examination, during which he reported that he experienced constant low back pain on an eight out of ten level.  He stated that he used a cane and a wheelchair to ambulate.  He reported that he experienced shooting pain from his low back to his lower extremities for the past ten years.  He stated that he had urinary incontinence for the past three years.  He stated that he had a helper to help him bathe, and that a neighbor did his grocery shopping.  On physical examination, the examiner indicated that he could not perform range of motion testing, because the Veteran stated that he could not move his low back.  Likewise, the examiner indicated that he could not perform neurological examination, to include testing the muscles or reflexes.  The examiner stated that pinprick and touch testing were normal.  X-rays of the lumbosacral spine demonstrated mild anterior vertebral spurring, but the intervertebral disc spaces and posterior image, otherwise, appeared normal.  A CT scan showed no evidence of herniated nucleus pulposus or spinal stenosis.  There was evidence of degenerative disk disease at L4-5 and L5-S1 levels associated with mild corresponding anterolateral vertebral spurring.  There was no evidence of disk herniation, spinal stenosis, or other significant osseous, articular, or soft tissue abnormalities detected.  The diagnosis was myofascial back pain with mild degenerative disc disease and spondylosis.  The examiner stated that the clinical examination was inadequate due to the Veteran's inability to undergo examination.  The examiner concluded that the Veteran's symptoms appeared out of proportion to the x-ray findings.  

VA outpatient treatment records dated in 2008 through 2009 note the Veteran's complaints of chronic low back pain.  

In March 2009, the Veteran underwent a VA examination, during which he reported that he experienced constant sharp back pain that radiated to his feet.  He stated that he had weekly flare-ups of back pain that lasted for as long as two days.  He stated that he took prescribed pain medication to treat his symptoms.  He indicated that he wore a back brace.  The physical examination included range of motion testing that revealed forward flexion of the thoracolumbar spine to 65 degrees.  The examiner indicated that repetitive range of motion testing was not feasible.  There was evidence of moderate spasm.  There was evidence of tenderness along the entire spine.  The examiner noted that the Veteran appeared to have diminished sensation in the distribution of the L5 dermatome on the left.  Knee jerks and ankle jerks were +4 bilaterally.  Straight leg tests were negative to 50 degrees bilaterally.  X-rays of the lumbosacral spine revealed disc narrowing at the L4-L5 and L5-S1 levels.  The diagnosis was degenerative disc disease at L4-L5 and L5-S1 with evidence of left radiculopathy.  The diagnosis was degenerative disk disease L4-L5, L5-S1 with evidence of left radiculopathy.        

VA outpatient treatment records dated in 2010 through November 2012 note the Veteran's complaints of constant low back pain. 

In December 2012, the Veteran underwent a VA examination, during which he reported that he experienced daily back pain, as well as poor sleep due to such pain.  He denied flare-ups due to his back symptoms.  The physical examination included range of motion testing that revealed forward flexion of the thoracolumbar spine to 90 degrees, with pain at 80 degrees.  There was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  There was no evidence of tenderness or pain to palpation for the joints, or guarding or muscle spasm of the thoracolumbar spine.  There was no evidence of muscle atrophy.  Reflex examination was normal.  Sensation to touch examination was normal.  The examiner noted that the Veteran was unable to perform straight leg testing.  There was no evidence of radiculopathy or any other neurological abnormalities, to include bowel and bladder problems.  There was no evidence of intervertebral disc syndrome.  There was no evidence of vertebral fracture.  There was no evidence of any scars.  There was evidence of arthritis.  The diagnosis was osteoarthritis of the lumbar spine due to aging.  The examiner noted that the Veteran used a cane, but commented that he was unable to determine why the Veteran required a cane.  The examiner noted that the Veteran's back condition did not impact the Veteran's ability to work.  The examiner concluded that the Veteran's symptoms and functional limitations reported at the examination were out of proportion to the x-ray findings.        

Analysis 

As above, the Veteran's service-connected low back strain has been rated 40 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

A review of the record demonstrates that the Veteran's claim has been considered under the earlier and the revised rating criteria, and, given the procedural history of this case, the Veteran was made aware of the changes.  See June 2004 supplemental statement of the case.  Thus, the Board finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Criteria Effective prior to September 23, 2002

Lumbosacral strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  However, in the present case, the Veteran is in receipt of the maximum 40 percent rating available under this diagnostic code; thus, the criteria do no afford the Veteran a higher evaluation.  

The Board has also evaluated the Veteran's disability under all other applicable diagnostic codes in effect prior to September 23, 2002, to determine whether he could have been rated higher than 40 percent.  However, the Veteran was never diagnosed with fracture of his vertebra, nor does his medical evidence show he had ankylosis of any portion of his spine.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5289 (2002) are not for application.
 
Similarly, while the Veteran has slight to moderate limitation of motion of his lumbar spine, 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) is not for application, as the maximum rating available under this diagnostic code is 40 percent, and the Veteran's current 40 percent rating under Diagnostic Code 5295 contemplates such limitation.  Thus, Diagnostic Code 5292 does not afford the Veteran a higher evaluation.  

Finally, the Board has considered 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), the diagnostic code that addresses intervertebral disc syndrome.  In this case, the record demonstrates the Veteran's report of ongoing low back disability that involves pain and discomfort, as well as limited motion.  The Board has carefully reviewed the extensive medical findings set out above, and it finds, first, that the Veteran's disability does not warrant an increase to a 60 percent disability rating under the criteria of old Diagnostic Code 5293.  A 60 percent disability rating requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  While the Veteran has demonstrated muscle spasm, the Board does not find that this is sufficient, given his lack of an absent ankle jerk, weakness or atrophy of the lower extremities, to warrant a 60 percent disability rating.   


Criteria Effective September 23, 2002

As noted above, effective September 23, 2002, the criteria for rating intervertebral disc syndrome were amended.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under this diagnostic code, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent evaluation.  Id.  In this regard, the Board acknowledges that the record reflects diagnoses of degenerative disc disease; however, as there is no evidence of any incapacitating episodes (bed rest prescribed by a physician and treatment by a physician), the Veteran's low back strain disability does not warrant a 60 percent rating under this diagnostic code.  

Consideration must also be given to rating the orthopedic and neurologic manifestations and combining them under 38 C.F.R. § 4.25.  As noted above neither Diagnostic Code 5292 nor Diagnostic Code 5295 would afford the Veteran a rating higher than 40 percent based on orthopedic manifestations.  Likewise, Diagnostic Codes 5285-5298 also do not apply, as the record does not demonstrate a diagnosis of fracture of the vertebra, nor does it show that the Veteran had ankylosis of any portion of his spine.

With respect to neurological symptoms, the record includes the Veteran's May 2007 and March 2009 complaints of pain from his low back down his legs, as well as his May 2007 complaint of urinary incontinence for the past three years.  The Board notes that the Veteran is competent to report the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Despite his claimed neurological complaints, the weight of the evidence does not warrant assignment of a separate rating.  Neurological examination of the Veteran's lower extremities in May 2007 demonstrated normal pinprick and touch testing.  While neurological examination in March 2009 revealed diminished sensation of the distribution of the L5 dermatome on the left lower extremity, knee and ankle jerks were +4, bilaterally, and straight leg tests were negative to 50 degrees, bilaterally.  Moreover, neurological examination in December 2012 demonstrated normal reflex and sensation testing, and no evidence of muscle atrophy.  Further, the December 2012 VA examiner indicated that there was no evidence of radiculopathy or neurological abnormalities, to include bowel and bladder problems.  The Board acknowledges that the March 2009 VA examiner indicated that there was "evidence of left radiculopathy."  However, radiculopathy (pain) and neuropathy (numbness and tingling), are separate and distinct.  Thus, while the Veteran may have left lower extremity radiculopathy, there is no evidence of left lower extremity neuropathy.  Accordingly, the absence of documented neurological disability is found to be more probative than the Veteran's reported subjective complaints.  Therefore, the Board finds there is no basis to award a separate disability rating for a neurological impairment associated with the Veteran's service-connected low back strain disability.  

Criteria Effective September 26, 2003

As discussed above, effective September 26, 2003, the criteria for rating diseases and injuries of the spine were again amended.  The criteria for rating intervertebral disc syndrome were renumbered and are now located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  The specific criteria, however, were not amended from those of 2002, except for the alternate criteria for rating the disability under the General Rating Formula (Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The Board finds that an increased rating based on incapacitating episodes is not warranted.  Those criteria are the same as the criteria based on incapacitating episodes provided in the September 2002 changes to the scheduler criteria, and, as noted above, the Veteran has not had any incapacitating episodes (bed rest prescribed by a physician and treatment by a physician).  Thus, the next higher 60 percent rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, 38 U.S.C.A. § 4.71a, Diagnostic Code 5243.   
With respect to orthopedic manifestations of the Veteran's low back strain considered under the General Rating Formula, the next higher 50 percent rating is not warranted, as the Veteran has not demonstrated unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.     

With respect to neurological symptoms, the Board finds that there is no basis to award a separate disability rating for a neurological impairment associated with the Veteran's service-connected low back strain disability, for the same reasons and bases addressed in the above section, criteria effective September 23, 2002.

In addition, the Board notes that it has considered the Veteran's functional loss due to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially applicable to the Veteran's disability.  DeLuca, 8 Vet. App. 202, 207-8 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this regard, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected low back strain disability are contemplated by the current 40 percent rating.  There is no indication that pain, due to disability of the spine, has caused functional loss greater than that contemplated by the 40 percent evaluation assigned; any additional functional impairment is not tantamount to, nor does it more nearly reflect, ankylosis of the spine.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

The Veteran's statements are competent evidence as to the manifestations of his service-connected low back strain disability and were considered by the medical examiners and in this decision.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating for his service-connected low back strain disability is warranted.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for his service-connected low back strain disability, inadequate.  Such disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) and Diagnostic Code 5237 (2013), the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the disability.  The Veteran's low back strain disability is manifested by pain, mild tenderness, slight to moderate limitation of motion of the lumbar spine, limitation of forward flexion of the thoracolumbar spine to no more than 65 degrees, muscle spasm, and degenerative disc disease, and no additional limitation of motion due to factors such as pain or weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected low back symptomatology and treatment are congruent with the disability picture represented by the rating assigned.  A rating in excess of 40 percent is provided for certain manifestations of the service-connected low back strain disability, but the medical evidence demonstrates that those manifestations are not present throughout the pendency of this appeal.  The criteria for the assigned rating reasonably describe the Veteran's service-connected low back disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back strain disability, the evidence shows no distinct period of time during the appeal period when the Veteran's service-connected low back strain disability varied to such an extent that a rating greater or less than assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's service-connected low back strain disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a disability rating in excess of 20 percent for left knee patellofemoral pain syndrome is denied. 

Entitlement to a disability rating in excess of 40 percent for back strain with muscle spasms, based on criteria in effect prior to September 23, 2002, is denied.

Entitlement to a disability rating in excess of 40 percent for back strain with muscle spasms, based on criteria in effect from September 23, 2002, is denied. 

Entitlement to a disability rating in excess of 40 percent for back strain with muscle spasms, based on criteria in effect from September 26, 2003, is denied.


REMAND

Regarding the claim of entitlement to service connection for a right knee disability, when the Board last reviewed the case in November 2008, it noted the Veteran's contentions, that his service-connected left knee disability had aggravated his right knee.  As the Veteran had not been afforded a VA examination, the case was remanded for such, as well as an opinion addressing whether the Veteran's current right knee disability was caused or aggravated by the service-connected left knee disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran underwent a VA examination in December 2012.  Upon review of the claims file, the examiner diagnosed mild osteoarthritis of the right knee.  The examiner stated that the Veteran's current right knee disorder was "less likely than not" caused or aggravated by the service-connected left knee disability.  In providing this opinion, the examiner in significant part, noted that the Veteran's service treatment records did not note an abnormality in the right knee caused by the left knee.  The examiner further indicated that the Veteran's post-service private treatment records that document left knee surgery did not note problems in the Veteran's right knee.  In addition, the examiner stated that he "did not locate" documentation of a right knee strain caused by the Veteran's service-connected left knee in the claims file.   

The Board finds the December 2012 VA opinion inadequate for rating purposes.  The VA examiner provided a negative opinion with respect to whether the Veteran's current right knee osteoarthritis was caused or aggravated by the service-connected left knee disability; however, the Board finds the rationale for such opinion inadequate.  Specifically, the examiner relied on a lack of documentation in the service treatment records and post-service treatment records demonstrating that the right knee disorder was caused by the service-connected left knee disorder.    Moreover, the examiner did not provide any rationale to support the negative opinion regarding aggravation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, another VA opinion is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, as the Veteran appears to receive ongoing treatment from the VA Medical Center in Tuskegee, Alabama, the RO must also obtain VA outpatient treatment records from such facility from November 2012 to the present.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of the Veteran's response, the RO must obtain ongoing VA outpatient treatment records from the VA Medical Center in Tuskegee, Alabama from November 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The claims file and all electronic records must be made available to the December 2012 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the December 2012 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the December 2012 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed right knee disorder is due to or aggravated by his service-connected left knee disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


